Title: From George Washington to Major General Stirling, 4 July 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Head Qrs New Windsor July 4: 1779
        
        I received yesterday Your Letter of the 2d with an Extract from your Orders and the proceedings of a Committee of Officers for fixing the prices of provision. It is certainly much to be wished that expedients could be devised for appreciating the Money—and any reasonable measures that will contribute to this, will meet with my approbation. It is however evident that this can only be the effect of a general agreement—and that nothing less can be lasting. I have transmitted Copies of the proceedings of the Comittee of Officers to General Heath and Genl McDougal—that they may be submitted to the consideration of the Officers of the Corps under their immediate command. If they agree to them, I shall direct the prices affixed to the

several enumerated Articles to be published in General Orders. I am My Lord with great regard & esteem Yr Lordships Most Obedt sert
        
          G. Washington
        
      